UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 99-2675



LAUNEIL SANDERS,

                                               Plaintiff - Appellant,

          versus


GASTON COUNTY ADMINISTRATION GOVERNMENT; LAMB
LAW OFFICES,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg. G. Ross Anderson, Jr., District
Judge; William M. Catoe, Jr., Magistrate Judge. (CA-99-3995)


Submitted:   August 18, 2000             Decided:   September 12, 2000


Before WILKINS and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Launeil Sanders, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Launeil Sanders seeks to appeal a report of the magistrate

judge recommending that Sanders’s complaint be summarily dismissed.

Because this order was not a final judgment or otherwise appeal-

able, we dismiss his appeal from that order. Sanders filed another

notice of appeal from the district court’s order adopting the

report of the magistrate judge and summarily dismissing his com-

plaint.     This is a final, appealable order.   To the extent that

statements in the initial notice of appeal can be construed as

objections to the magistrate judge’s report, we have reviewed the

record and the district court’s opinion accepting the magistrate

judge’s recommendation and find no reversible error.   Accordingly,

we dismiss the appeal on the reasoning of the district court.   See

Sanders v. Gaston County Admin. Govt., No. CA-99-3995 (D.S.C.

Dec. 10, 1999; April 7, 2000).    We deny leave to proceed in forma

pauperis.     We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          DISMISSED




                                  2